Title: From George Washington to Samuel Holden Parsons, 22 February 1781
From: Washington, George
To: Parsons, Samuel Holden


                        
                            Dear Sir,
                            Head Quarters New Windsor 22d Feby 1781.
                        
                        I have recd your favrs of the 17th and 18th inst. In respect to the prisoners taken by Capt. Brewster I shall
                            not think myself justifiable in consenting to any of their exchanges, untill they have been sent to the State of
                            Connecticut for further examination; for from the report made to me by Capt. Brewster and from your account they are a
                            most pernicious and dangerous gang, upon all of whom the State may possibly have some civil hold. 
                        I am amazed that Lt Coll Huntington should again trouble the line with a claim of Rank which he has often
                            been told, upon same applications, had not the least foundation. There never was a lineal promotion in the 16th Regiments
                            and he can have no right to his present Rank but from the 10th day of October 1778 the time of Lt Coll Livingstons
                            Resignation. Lt Colo. Gray is wrong in supposing that Lt Colo. Huntingtons Commission is antedated—These two points are so
                            clear that they need no farther investigation; and as to any disputes that may subsist in the line of Captains, they ought
                            in my opinion to have been settled before the new arrangement was made out and forwarded to the Bd of
                            War. To go into a revisal of Claims and make perhaps an intire alteration of what had just been
                            transmitted would betray so much inconsistency, that I cannot consent to the measure—There may be
                            similar discontents in every line of the Army and they would think themselves from a precedent of this nature, entitled to
                            a new hearing. I am &c.
                    